Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This communication is in response to the RCE filed 02/12/2021.
Claims 7 and 18 are cancelled.
Claims 1-6, 8-17 and 19-20 are currently pending.
As a result of the RCE filed 02/12/2021. Claims 1-6, 8-17 and 19-20 are allowed.
                                      
                                   Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
	 The closest prior arts of record  do not disclose/suggest the original claimed features and the features “wherein, during a first mode operation, the write data selection circuit receives the mode register information signal, outputs the mode register information signal as the write data to the cell array, and the cell array stores the write data, within the cell array, which corresponds to one of combinations of an address signal, wherein the information signal storage circuit includes a register, wherein the register is configured to store a selection information signal, in response to an internal control signal, and wherein the register is configured to output the stored selection information signal as the mode register information signal; and wherein the information signal comes from an external source, the address signal comes from an external source and, the first mode operation corresponds to a command received from an external source” as cited in claims 1 and 13.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday to Thursday, from 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAN DOAN/
Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136